Judgment of conviction of the County Court of Queens county reversed on the law, and a new trial ordered. It was error for- the trial judge to charge, as recorded at folio 908 of the record: “ That the Frank store in Hemp-stead was burglarized and the goods stolen has been established judicially because two thieves already have' been found guilty of that crime, and are now serving a term of imprisonment as a penalty for that theft. So that you need not waste any time discussing the question as to whether Frank’s store was burglarized and his goods stolen. That has already been judicially determined.” (See People v. Walker, 198 N. Y. 329.) Kelly, P. J., Rich, Jaycox, Kelby and Kapper, JJ., concur.